Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest cited prior art, Poor discloses using one or more resources to extract a student response to an assessment item, one or more resources to establish an item score for that item based on the extracted response, and one or more resources to evaluate the extracted score. Thus, despite disclosing determining a trustworthy item score from one or more evaluated assessment resources, Poor does not disclose, inter alia, generating a second GUI comprising a content presentation plan that contains remedial content associated with objective data that is associated with the selected question, which is contained in the generated first GUI. In contradistinction, Poor discloses isolating a portion of a document on which a user has provided a fill in the circle type response (e.g., Poor, FIG. 7C and 8D), for review by a reviewer, in order to validate that the response was correctly received.
Hall discloses determining whether or not to resubmit a multiple choice question to a user so that the user can choose from the options to review a flashcard with the multiple choice question including 'Show again: Today, A, B, C, or Never' depending on his/her understanding of the question. Hall fails to disclose responsive to an incorrect response selecting objective data that contains an identifier to remedial content at least one perquisite skill contained within the objective data. Instead, Hall discloses saving incorrect flashcard responses, and re-displaying the flashcards to the user several weeks later, but less frequently as the user gets them correct and applying this principle to both short and long term testing by removing consecutively correct answers from future assessments and presenting explanations for incorrect answers.
Consequently, the limitations of the independent claims when taken as whole in light of the specification have been determined to be novel and unobvious in light of the cited prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN HILLERY/Primary Examiner, Art Unit 3715